Citation Nr: 1739634	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-13 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to a TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not rendered unemployable as the result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

After filing his Application for Increased Compensation based on Unemployability in July 2013, the Veteran was afforded VA examinations in February 2014 and March 2014 for his service-connected disabilities.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2017).

II.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. 

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the stated purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; and (2) disabilities resulting from common etiology or a single accident.  38 C.F.R. § 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Veteran contends that he is unemployable as a result of all his service-connected disabilities.  As stated above, he filed an application for TDIU in July 2013.  See July 2013 VA Form 21-8940.  On the application, the Veteran stated that he was last employed in June 2011 and has been too disabled to work since then.  Specifically, he avers that his "[c]urrent physical and emotional situations prevented [him] from remaining at [his former] workplace.  The events previously noted for stressors resulting in compensation for PTSD were distracting [his] ability to perform [his] duties at work."  Id.

Shortly after, his employer responded to a Request for Employment Information in Connection with Claim for Disability Benefits.  See January 2014 VA Form 21-4192.  His employer verified his employment from November 1993 to June 2011.  At his former job, the Veteran supervised direct care workers and lost "0" work time from June 2010 to June 2011 due to disability.  His employer confirmed that the Veteran is not working because of "retirement," and noted "0" disability.  Id.  Further, the Veteran is receiving retirement pay from his former employer.  

The Veteran has met the threshold requirement for entitlement to a TDIU on a schedular basis.  Since May 24, 2012, the Veteran has been service-connected and rated for the following disabilities: posttraumatic stress disorder (PTSD), rated at 70 percent disabling from May 24, 2012; coronary artery disease, rated at 10 percent disabling from August 31, 2010 and 60 percent disabling from May 24, 2012; tinnitus, rated at 10 percent disabling from September 26, 2011; and bilateral hearing loss rated at 0 percent disabling from September 12, 2011.  

Combined, these disabilities are rated at 90 percent from May 24, 2012.  
See 38 C.F.R. § 4.16(a) (2017).  Thus, the narrow issue before the Board is whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  
The Veteran first contended that because of the severity of his heart condition evaluated at 60 percent, his condition precludes him from gainful employment.  See August 2017 Appellant's Brief.  Later, the Veteran asserted that his severe PTSD and heart conditions rendered him unemployable.  Id.  Most recently, he has stated that "[i]f he was employed, he would not be able to sustain the energy or production requirement that companies would require for their employees that would possibly cause further damage to the Veteran's psyche.  Therefore, because his PTSD condition rating evaluation is 70 percent, his heart condition rating evaluation is 60 percent, and his combined evaluation rating is 90 percent, he is eligible according to 38 CFR 4.16 to an entitlement to total disability rating based on individual unemployability due to his service-connected disabilities."  Id.  

The Veteran was afforded a VA examination in March 2014 to determine the severity of his service-connected bilateral hearing loss and tinnitus.  When asked if either disability impact the Veteran's ordinary conditions of daily life, including the ability to work, the examiner responded "no."  See March 2014 VA examination.  

Four months before the Veteran applied for a TDIU, he was evaluated to determine the severity of his service-connected PTSD.  See March 2013 VA examination.  The Veteran gave a detailed education and work history to the examiner.  Specifically, the Veteran completed his Bachelor's degree in 1971, his Master's degree in 1979, and other graduate work to obtain a specialist degree in education and administration.  Id.   After his military discharge, the Veteran worked as a high school teacher from 1971 to 1983.  He subsequently worked in construction throughout the 1980s; thereafter, he worked for as a habilitation specialist until he retired in 2011.  According to the Veteran, he "was fired from [his habilitation specialist job] (along with 3 other employees) due to poor oversight of a patient who wandered off during a field trip and got lost; however, [he] was subsequently rehired and worked there until his 2011 retirement."  Id.  Further the Veteran stated that he had not worked since retiring.   

Since the Veteran represented that he was unemployed, the examiner inferred his occupational functioning from the frequency and intensity of his PTSD symptoms.  Thus, the examiner found that the Veteran could face the following difficulties at work because of his PTSD: (1) problems with work efficiency, low work quality or reduced productivity due to poor concentration; (2) difficulty remembering or implementing new work-related instructions or procedures as well as difficulty adapting to workplace changes due to memory difficulties; (3) difficulty accepting direction or criticism from others due to low frustration tolerance and irritability; (4) becoming distracted or frustrated in work settings involving unexpected crowds and/or loud noises due to hypervigilance and hyper-reactivity; (5) difficulty getting along well and "fitting in" with coworkers due to distancing; and (6) problems with motivation and low energy due to chronic sleep impairment secondary to PTSD.  Id.  In general, the examiner opined that impairment in capacity for occupational functioning attributable to PTSD was "likely moderate."

A year later, the Veteran was afforded another VA examination to assess the severity of his PTSD.  According to the examiner, "[the] Veteran was unable to identify any ways that his PTSD negatively impacted work functioning in the past or at present."  See March 2017 VA examination.  Further, the Veteran retired for financial reasons.  However, "[h]e currently works part time and said he is limited by fatigue he associated with his heart condition."  Id.  More importantly, the examiner was unable to discern why the March 2013 examiner indicated such severe symptomology such as: (1) memory loss for names of close relatives, own occupation, or own name; (2) difficulty in adapting to stressful circumstances, including work or a work-like setting; and (3) impaired impulse control, such as unprovoked irritability with periods of violence.  Specifically, the examiner stated that the Veteran "did not report or demonstrate evidence of such severe problems during [the] evaluation."  Id. 

The examiner also went over the Veteran's work history.  See March 2014 VA examination.  Specifically, while the Veteran worked as a habilitation specialist, "he denied any significant problems performing his duties or getting along with others."  Id.   The Veteran reported that about 5 years into that job, he was fired for poor oversight of a patient who wandered off during a field trip and got lost.  However, he was subsequently rehired and worked there until his 2011 retirement and was not promoted.  As to why he retired, the Veteran stated that it was "the only way to draw his retirement money from his deferred [compensation] plan in order to pay off his divorce."  Since retirement, the Veteran has enjoyed and continues to work in construction.  Id.  The Veteran also stated he thought he was unemployable because of his heart condition as he became more quickly fatigued than he did when he was younger.  Further, he stated he can only work for about an hour before he must take a break.  However, the Veteran "was unable to identify any ways that his PTSD impacts work performance or contributes to his current unemployment."  Id.

Four months before the Veteran applied for a TDIU, he was evaluated to determine the severity of his service-connected coronary artery disease.  See March 2014 VA examination.  The Veteran did not perform an exercise test at the examination; however, when he performed one in June 2012, his Metabolic Equivalent (MET) was 6.4.  This MET level has been found to be consistent with activities such as golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).  Nevertheless, at the March 2013 examination, the Veteran reported fatigue, angina, and dizziness.  Without an examination, the examiner found that the Veteran's MET level has been found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).

The examiner also found that the Veteran could maximum lift-carry 25 to 30 pounds occasionally and 10 to 15 pounds frequently.  Id.  The Veteran would also need to avoid running, sustained exertion in temperature and humidity extremes, frequent stair climbing, and walking up inclines/hills.  His maximum sustained walking period was 30 minutes followed by an equal period of rest and sitting.  According to the examiner, "medium to heavy exertional tasks can only be done for a short period of time and then [the Veteran] has to sit and rest."  Id.  The Veteran would also have to rest if climbing a flight of stairs as he could experience chest pain and dizziness.  Also, the Veteran told the examiner he experienced symptoms with raking, using a weed eater or cleaning for longer than 30 minutes.  Id.  

Almost a year later, a VA examiner conducted a phone interview with the Veteran because, according to the examiner, the existing medical evidence supplemented with a telephone interview provided "sufficient information on which to prepare the DBQ and such an examination would likely provide no additional relevant evidence."  See February 2014 Disability Benefits Questionnaire (DBQ).  

According to the same examiner, the Veteran indicated that he had "no change" in his cardiac conditions since he was last seen in March 2013.  See February 2014 DBQ.  Importantly, the Veteran noted no change in his activity level except for "being a little slower because of being one year older and being 72."  Id.  The examiner also discussed the Veteran's pending claim for unemployability.  Specifically, the Veteran indicated that "because of the combination of his heart conditions, PTSD and tinnitus," he did not feel that he could perform any type of work.  Id.  

The Board finds that the preponderance of the evidence of record demonstrates that the Veteran's service-connected disabilities are not sufficiently severe to preclude him from obtaining or maintaining substantially gainful employment.

The Veteran has enjoyed working construction part-time since retiring.  He has an advanced degree and retired for financial purposes in June 2011.  As stated above, the March 2013 examiner stated the Veteran could have the following problems due to his service-connected PTSD: (1) problems with work efficiency, low work quality or reduced productivity due to poor concentration; (2) difficulty remembering or implementing new work-related instructions or procedures as well as difficulty adapting to workplace changes due to memory difficulties; (3) difficulty accepting direction or criticism from others due to low frustration tolerance and irritability; (4) becoming distracted or frustrated in work settings involving unexpected crowds and/or loud noises due to hypervigilance and hyper-reactivity; (5) difficulty getting along well and "fitting in" with coworkers due to distancing; and (6) problems with motivation and low energy due to chronic sleep impairment secondary to PTSD.  However, the March 2014 examiner noted that the Veteran was fired in the 1990s for losing a patient, but was subsequently rehired.  The Veteran did not complain of such difficulties in either VA examination.  Rather, he maintained his job as a habilitation specialist for 20 years.  The March 2014 examiner reiterated that the Veteran was unable to identify any ways that his PTSD negatively impacted work functioning in the past or at present.     

As to the heart condition, the Veteran can at least do light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  Though he may have to rest, the evidentiary record shows that he maintains a construction job.  Further, the evidentiary record shows that given the Veteran's extensive work experience and education, he can obtain and retain substantially gainful sedentary employment.  

As such, though the Veteran and the medical examiner provided ample facts to make a decision, the responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  A medical examiner's role is limited to describing the effects of disability upon the person's ordinary activity.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Similarly, the Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Nevertheless, the Board finds in this case that, while there is evidence of interference with employment, a preponderance of the evidence is against finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The assigned disability ratings of 70 percent for PTSD, 60 percent for coronary heart disease, 10 percent for tinnitus, and non-compensable for bilateral hearing loss are themselves recognition that industrial capabilities are impaired.  The ultimate question is whether a claimant is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Thus the sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient to establish entitlement to a TDIU.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  






For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the claim for a TDIU.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is denied.  




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


